
	

113 HR 4513 IH: Student Debt Repayment Fairness Act of 2014
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4513
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mr. Kildee introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to prohibit private educational lenders from requiring
			 accelerated repayment of private education loans upon the death or
			 disability of a cosigner of the loan.
	
	
		1.Short titleThis Act may be cited as the Student Debt Repayment Fairness Act of 2014.
		2.Prohibition on requiring full repayment of private education loan upon death or disability of
			 cosignerSection 140 of the Truth in Lending Act (15 U.S.C. 1650) is amended by adding at the end the
			 following new subsection:
			
				(g)Prohibition on accelerating repayment upon death or disability of a cosigner on a private education
			 loan
					(1)In generalIf a cosigner who is jointly liable on a private education loan is unable to fulfill any
			 obligations with respect to the loan by reason of death or disability, the
			 private educational lender may not accelerate the repayment terms of any
			 outstanding obligation if the borrower is in good standing (as determined
			 by the Bureau) with respect to the loan.
					(2)Disability definedIn this subsection, the term disability means a permanent and total disability, as determined in accordance with the regulations of the
			 Secretary of Education under section 437(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1087(a)), or a determination by the Secretary of Veterans
			 Affairs that the individual is unemployable due to a service-connected
			 condition..
		
